Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, US PGPLUB 2004/0246242 in view of Ueno et al., US PGPUB 2010/0002133 hereinafter referenced as Ueno.

As to claim 1, Sasaki discloses a display control device that performs a display control of motion picture data, the device comprising: a specific image insertion control unit that performs an insertion control of displaying a specific image different from the motion picture data on a display unit in a period from displaying a first frame of the motion picture data on the display unit to displaying a second frame subsequent to the first frame of the motion picture data ([0060] as shown in FIG. 1, the liquid crystal element displays an image for each frame, and one frame period includes a black reset period and an image gradation display period); and
an insertion execution control unit that decides whether or not to execute the insertion control based on a moving amount of a moving object included in the motion picture data and an observation angle of one pixel of the motion picture data displayed on the display unit ([0058] in accordance with the present invention, the black reset ratio is changed according to the amount of movement because the edge blur has magnitude proportional to the amount of movement of an object and the black reset ratio at least required to improve mobile picture quality varies depending on the amount of movement).
Sasaki does not explicitly disclose the observation angle and the moving amount are calculated based on a resolution of the motion picture data, a resolution of the display unit and a viewing angle of the display unit by an observer of the display unit.
However, in the same endeavor, Ueno discloses the observation angle and the moving amount are calculated based on a resolution of the motion picture data, a resolution of the display unit and a viewing angle of the display unit by an observer of the display unit ([0194] For example, when the movement amount between the frames of the input image signal is larger than a predetermined value, the compensation intensity varying portion 12e sets the weighted addition rate  =0 and defines the image signal to which the linear interpolation processing has been given as the interpolation frame to prevent the image quality deterioration due to the motion compensation errors. On the other hand, when the movement amount between the frames of the input image signal is smaller than a predetermined value, the weighted addition rate =1 is set to define the image signal to which the motion compensation processing has been given as the interpolation frame to achieve better image quality for the moving image).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Sasaki to further include Ueno’s frame rate conversion method in order to reduce the motion blur with intention of viewing the moving image clearly.

As to claim 14, Sasaki discloses a display control method of motion picture data, the method comprising: a specific image insertion control step of performing an insertion control of displaying a specific image different from the motion picture data on a display unit in a period from displaying a first frame of the motion picture data on the display unit to displaying a second frame subsequent to the first frame of the motion picture data ([0060] as shown in FIG. 1, the liquid crystal element displays an image for each frame, and one frame period includes a black reset period and an image gradation display period); and
an insertion execution control step of deciding whether or not to execute the insertion control based on a moving amount of a moving object included in the motion picture data and an observation angle of one pixel of the motion picture data displayed on the display unit ([0058] in accordance with the present invention, the black reset ratio is changed according to the amount of movement because the edge blur has magnitude proportional to the amount of movement of an object and the black reset ratio at least required to improve mobile picture quality varies depending on the amount of movement),
Sasaki does not explicitly disclose the observation angle and the moving amount are calculated based on a resolution of the motion picture data, a resolution of the display unit, and a viewing angle of the display unit by an observer of the display unit.
However, in the same endeavor, Ueno discloses the observation angle and the moving amount are calculated based on a resolution of the motion picture data, a resolution of the display unit, and a viewing angle of the display unit by an observer of the display unit ([0194] For example, when the movement amount between the frames of the input image signal is larger than a predetermined value, the compensation intensity varying portion 12e sets the weighted addition rate  =0 and defines the image signal to which the linear interpolation processing has been given as the interpolation frame to prevent the image quality deterioration due to the motion compensation errors. On the other hand, when the movement amount between the frames of the input image signal is smaller than a predetermined value, the weighted addition rate =1 is set to define the image signal to which the motion compensation processing has been given as the interpolation frame to achieve better image quality for the moving image).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Sasaki to further include Ueno’s frame rate conversion method in order to reduce the motion blur with intention of viewing the moving image clearly.

As to claim 26, Sasaki discloses a non-transitory computer readable medium storing a display control program that causes a computer to execute processing including deciding whether or not to perform an insertion control of displaying a specific image different from motion picture data on a display unit in a period from displaying a first frame of the motion picture data on the display unit to displaying a second frame subsequent to the first frame of the motion picture data based on a moving amount of a moving object included in the motion picture data and an observation angle of one pixel of the motion picture data displayed on the display unit ([0058] in accordance with the present invention, the black reset ratio is changed according to the amount of movement because the edge blur has magnitude proportional to the amount of movement of an object and the black reset ratio at least required to improve mobile picture quality varies depending on the amount of movement). 
Sasaki does not explicitly disclose the observation angle and the moving amount are calculated based on a resolution of the motion picture data, a resolution of the display unit, and a viewing angle of the display unit by an observer of the display unit.
However, in the same endeavor, Ueno discloses the observation angle and the moving amount are calculated based on a resolution of the motion picture data, a resolution of the display unit, and a viewing angle of the display unit by an observer of the display unit ([0194] For example, when the movement amount between the frames of the input image signal is larger than a predetermined value, the compensation intensity varying portion 12e sets the weighted addition rate  =0 and defines the image signal to which the linear interpolation processing has been given as the interpolation frame to prevent the image quality deterioration due to the motion compensation errors. On the other hand, when the movement amount between the frames of the input image signal is smaller than a predetermined value, the weighted addition rate =1 is set to define the image signal to which the motion compensation processing has been given as the interpolation frame to achieve better image quality for the moving image).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Sasaki to further include Ueno’s frame rate conversion method in order to reduce the motion blur with intention of viewing the moving image clearly.

As to claim 2, the combination of Sasaki and Ueno discloses the display control device according to claim 1. The combination further discloses the moving amount is a moving angle of a line of sight of an observer who observes the moving object, and the insertion execution control unit decides not to execute the insertion control in a case in which the moving angle is equal to or less than the observation angle, and decides to execute the insertion control in a case in which the moving angle exceeds the observation angle (Ueno, [0024] For example, FIG. 4(B) and FIG. 4(C) show the case where the second motion vector 112 acquired by the second gradient method exceeds the vector evaluation calculation range 109. In this case, there are considered various methods as to what kind of motion vector is finally output).

As to claim 3, the combination of Sasaki and Ueno discloses the display control device according to claim 1. The combination further discloses the specific image insertion control unit controls display time of the specific image in the period based on the moving amount and the observation angle in a case in which the insertion execution control unit has decided to execute the insertion control (Ueno, [0183] Another embodiment of the black-level signal insertion processing may be configured such that the electrode driving portion 18 applies a voltage for writing black to the liquid crystal display panel 19 for a predetermined period (in the case of this example, 1/120 of a second)).

As to claim 4, the combination of Sasaki and Ueno discloses the display control device according to claim 3. The combination further discloses the moving amount is a moving angle of a line of sight of an observer who observes the moving object, and the specific image insertion control unit decides the display time of the specific image in the period based on a ratio of the moving angle and the observation angle (Ueno, [0190] In FIG. 18, V denotes an interpolation vector  denotes a frame interpolation ratio; and  denotes compensation intensity (weighted addition rate)).

As to claim 5, the combination of Sasaki and Ueno discloses the display control device according to claim 4. The combination further discloses assuming that the moving angle is L and the observation angle is H, the specific image insertion control unit sets time of 1 - H/L times the period as the display time (Sasaki, [0020] Moreover, a display device in accordance with the present invention includes movement amount extracting means for extracting an amount of movement from a time series image signal and ratio setting means for setting a ratio between the first period to conduct image display on a display element and the second period to display black image thereon according to the amount of movement thus extracted).

As to claim 6, the combination of Sasaki and Ueno discloses the display control device according to claim 1. The combination further discloses the insertion execution control unit further decides not to execute the insertion control in a case in which exposure time of one frame of the motion picture data is equal to or more than one frame time, which is based on a frame rate of the motion picture data (Ueno, [0038] the image displaying device includes a determining means that determines whether or not a movement amount between frames or fields of the input image signal is larger than a predetermined value for each frame or field).

As to claim 7, the combination of Sasaki and Ueno discloses the display control device according to claim 1. The combination further discloses the insertion execution control unit further decides not to execute the insertion control in a case in which a focusing evaluation value of the motion picture data is equal to or less than a predetermined threshold value (Ueno, [0134] When the movement amount determining portion 14 determines as an image signal in which the movement amount between the frames of the input image signal is smaller than a predetermined value, the switching portion 16 is switched to the motion vector detecting portion 11e to input the motion vector detected and calculated by the motion vector detecting portion 11e to the interpolation vector evaluating portion 11f).

As to claim 8, the combination of Sasaki and Ueno discloses the display control device according to claim 1. The combination further discloses the insertion execution control unit sets an actual moving amount of the moving object calculated from the motion picture data as the moving amount of the moving object (Sasaki, [0019] To achieve the objects, there is provided a display device in accordance with the present invention including a display element for sequentially converting a time series image signal into image display light and for displaying an image, movement amount extracting means for extracting an amount of movement from the time series image signal, and ratio setting means for setting a first period to conduct image display on the display element and a second period to display black (image) thereon according to the amount of movement thus extracted).

As to claim 9, the combination of Sasaki and Ueno discloses the display control device according to claim 1. The combination further discloses the insertion execution control unit sets a pursuit limit moving amount of a person as the moving amount of the moving object (Sasaki, [0058] In accordance with the present invention, the black reset ratio is changed according to the amount of movement because the edge blur has magnitude proportional to the amount of movement of an object and the black reset ratio at least required to improve mobile picture quality varies depending on the amount of movement. This is because a human (a user, an evaluating person) evaluates the mobile picture quality using the width of the edge blur).

As to claim 10, the combination of Sasaki and Ueno discloses the display control device according to claim 9. The combination further discloses a measuring unit that measures the pursuit limit moving amount of an observer of the display unit, wherein the insertion execution control unit sets any one of a plurality of the pursuit limit moving amounts as the moving amount of the moving object depending on a measurement result of the measuring unit (Ueno, [0013] The motion vector detecting portion 101 obtains the motion vector 105 by measuring a direction and an amount of movement in 1/60 of a second between the frame #1 and the frame #2).

As to claim 11, the combination of Sasaki and Ueno discloses the display control device according to claim 1. The combination further discloses a viewing angle calculating unit that calculates a viewing angle of the display unit by an observer of the display unit, wherein the observation angle and the moving amount are calculated based on the viewing angle (Ueno, [0010] The FRC portion 100 includes a motion vector detecting portion 101 that detects motion vector information from the input image signal and an interpolation frame generating portion 102 that generates interpolation frames based on the motion vector information acquired by the motion vector detecting portion 101).

As to claim 12, the combination of Sasaki and Ueno discloses the display control device according to claim 1. The combination further discloses the specific image is a black image (Sasaki, e.g. setting of black reset width, fig. 13).

As to claim 13, the combination of Sasaki and Ueno discloses the display control device according to claim 1. The combination further discloses an imaging device comprising: the display unit; and an imaging element, wherein the motion picture data is a live view image of a subject, which is imaged by the imaging element (Sasaki, as shown in FIG. 4, using images of frames preceding a current frame accumulated in the image memory 41 and the image of the current frame, the movement amount extracting section 42 extracts an amount of movement).

As to claim 15, the combination of Sasaki and Ueno discloses the display control method according to claim 14. The combination further discloses the moving amount is a moving angle of a line of sight of an observer who observes the moving object, and the insertion execution control step decides not to execute the insertion control in a case in which the moving angle is equal to or less than the observation angle, and decides to execute the insertion control in a case in which the moving angle exceeds the observation angle (Ueno, [0024] For example, FIG. 4(B) and FIG. 4(C) show the case where the second motion vector 112 acquired by the second gradient method exceeds the vector evaluation calculation range 109. In this case, there are considered various methods as to what kind of motion vector is finally output).

As to claim 16, the combination of Sasaki and Ueno discloses the display control method according to claim 14. The combination further discloses in the specific image insertion control step, display time of the specific image in the period is controlled based on the moving amount and the observation angle in a case in which the insertion execution control step has decided to execute the insertion control (Ueno, [0183] Another embodiment of the black-level signal insertion processing may be configured such that the electrode driving portion 18 applies a voltage for writing black to the liquid crystal display panel 19 for a predetermined period (in the case of this example, 1/120 of a second)).

As to claim 17, the combination of Sasaki and Ueno discloses the display control method according to claim 16. The combination further discloses the moving amount is a moving angle of a line of sight of an observer who observes the moving object, and in the specific image insertion control step, the display time of the specific image in the period is decided based on a ratio of the moving angle and the observation angle (Ueno, [0190] In FIG. 18, V denotes an interpolation vector  denotes a frame interpolation ratio; and  denotes compensation intensity (weighted addition rate)).

As to claim 18, the combination of Sasaki and Ueno discloses the display control method according to claim 17. The combination further discloses in the specific image insertion control step, assuming that the moving angle is L and the observation angle is H, time of 1 - H/L times the period is set as the display time (Sasaki, [0020] Moreover, a display device in accordance with the present invention includes movement amount extracting means for extracting an amount of movement from a time series image signal and ratio setting means for setting a ratio between the first period to conduct image display on a display element and the second period to display black image thereon according to the amount of movement thus extracted).

As to claim 19, the combination of Sasaki and Ueno discloses the display control method according to claim 14. The combination further discloses the insertion execution control step further decides not to execute the insertion control in a case in which exposure time of one frame of the motion picture data is equal to or more than one frame time, which is based on a frame rate of the motion picture data (Ueno, [0038] the image displaying device includes a determining means that determines whether or not a movement amount between frames or fields of the input image signal is larger than a predetermined value for each frame or field).

As to claim 20, the combination of Sasaki and Ueno discloses the display control method according to claim 14. The combination further discloses the insertion execution control step further decides not to execute the insertion control in a case in which a focusing evaluation value of the motion picture data is equal to or less than a predetermined threshold value (Ueno, [0134] When the movement amount determining portion 14 determines as an image signal in which the movement amount between the frames of the input image signal is smaller than a predetermined value, the switching portion 16 is switched to the motion vector detecting portion 11e to input the motion vector detected and calculated by the motion vector detecting portion 11e to the interpolation vector evaluating portion 11f).

As to claim 21, the combination of Sasaki and Ueno discloses the display control method according to claim 14. The combination further discloses in the insertion execution control step, an actual moving amount of the moving object calculated from the motion picture data is set as the moving amount of the moving object (Ueno, [0013] The motion vector detecting portion 101 obtains the motion vector 105 by measuring a direction and an amount of movement in 1/60 of a second between the frame #1 and the frame #2).

As to claim 22, the combination of Sasaki and Ueno discloses the display control method according to claim 14. The combination further discloses in the insertion execution control step, a pursuit limit moving amount of a person is set as the moving amount of the moving object (Sasaki, [0058] In accordance with the present invention, the black reset ratio is changed according to the amount of movement because the edge blur has magnitude proportional to the amount of movement of an object and the black reset ratio at least required to improve mobile picture quality varies depending on the amount of movement. This is because a human (a user, an evaluating person) evaluates the mobile picture quality using the width of the edge blur).

As to claim 23, the combination of Sasaki and Ueno discloses the display control method according to claim 22. The combination further discloses a measuring step of measuring the pursuit limit moving amount of an observer of the display unit, wherein, in the insertion execution control step, any one of a plurality of the pursuit limit moving amounts is set as the moving amount of the moving object depending on a measurement result of the measuring step (Ueno, [0013] The motion vector detecting portion 101 obtains the motion vector 105 by measuring a direction and an amount of movement in 1/60 of a second between the frame #1 and the frame #2).

As to claim 24, the combination of Sasaki and Ueno discloses the display control method according to claim 14. The combination further discloses a viewing angle calculating step of calculating a viewing angle of the display unit by an observer of the display unit, wherein the observation angle and the moving amount are calculated based on the viewing angle (Ueno, [0010] The FRC portion 100 includes a motion vector detecting portion 101 that detects motion vector information from the input image signal and an interpolation frame generating portion 102 that generates interpolation frames based on the motion vector information acquired by the motion vector detecting portion 101).

As to claim 25, the combination of Sasaki and Ueno discloses the display control method according to claim 14. The combination further discloses the specific image is a black image (Sasaki, e.g. setting of black reset width, fig. 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aikawa et al., WO-2013089193 discloses that The movement amount calculation unit 62 calculates the movement amount between a plurality of visible images continuously acquired by the visible image acquisition unit 11 and The resolution improving unit 63 superimposes a plurality of radiation intensity distributions acquired substantially simultaneously with a plurality of visible images while shifting them by the movement amount calculated by the movement amount calculating unit 62 to obtain a radiation intensity distribution having a high resolution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        5/2/2022